Moyer, C.J.,
concurring in part and dissenting in part.
{¶ 336} I concur in the decision of the majority to affirm the murder convictions and the sentence of death. I disagree with the determination of the majority that sufficient evidence exists to convict McKnight for a course-of-conduct specification pursuant to R.C. 2929.04(A)(5).
{¶ 337} I agree that the passage of five and one-half months between the two murders does not necessarily invalidate the course-of-conduct conviction. Nevertheless, “ ‘[t]he further apart the acts are temporally, the more incumbent it is upon a court to carefully consider other factors * * * in determining whether the acts * * * are part of a course of conduct.’ ” State v. Sapp, 105 Ohio St.3d 104, 2004-Ohio-7008, 822 N.E.2d 1239, ¶ 56, quoting State v. Cummings (1992), 332 N.C. 487, 510, 422 S.E.2d 692. Because a significant period of time elapsed between the two murders, evidence of “other factors,” such as modus operandi and motive, must exist.
{¶ 338} No distinctive modus operandi linked the murders of Murray and Julious. Both Murray and Julious were shot in the head, and their bodies were disposed of on MeKnight’s remote homesite; however, no other “ ‘pattern or psychological thread * * * ties [the offenses] together.’ ” Id. at ¶ 52, quoting Cummings, 332 N.C. at 510, 422 S.E.2d 692. By way of comparison, in Sapp, each of the victims was raped and left nude from the waist down, and the victims’ pants were cut open in a distinctive way. Id. at ¶ 59.
{¶ 339} Moreover, no evidence of a common motive links the murders of Murray and Julious. Murray was murdered as part of a kidnapping and robbery. There is no evidence that Julious’s murder was motivated by similar secondary crimes. In contrast, in Sapp, there was a common motive linking the murders. Sapp murdered each victim to gratify his recurring “taste for blood.” Id. at ¶ 60. Furthermore, Sapp murdered his victims after he perceived that they had each provoked him. Id.
{¶ 340} Though similarities exist between the two murders, there was no common scheme or pattern that tied the aggravated murders of Julious and Murray together. For these reasons, I would reverse the judgment of the court *151of common pleas and vacate McKnight’s conviction for a course-of-conduct specification. I concur in the remainder of the majority opinion, which affirms the convictions for murder and the sentence of death.
Lanzinger, J., concurs in the foregoing opinion.